Citation Nr: 9917976	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's claim of entitlement to service 
connection for hemorrhoids is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel.



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  Subsequent service in the reserves is indicated by the 
record, including a period of active duty for training from 
March 1, 1947 to March 15, 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision by the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  By that decision, the RO determined that the veteran 
had not submitted evidence sufficient to reopen the claim of 
entitlement to service connection for hemorrhoids.  The Board 
notes that this case was remanded in February 1995 and again 
in June 1997.

The Board also notes that in May 1998, the RO granted service 
connection for a cyst of the right thigh and assigned a zero 
percent disability rating.  As the veteran has not initiated 
an appeal regarding the disability rating or effective date 
assigned, this matter is not now before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (1998). 


FINDING OF FACT

There is no competent medical evidence of record showing a 
current diagnosis of hemorrhoids, and no competent medical 
evidence of a nexus between that claimed hemorrhoid condition 
and service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hemorrhoids.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131 (West 1991).  

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has defined a well-grounded 
claim as a claim which is plausible, that is meritorious on 
its own, or is capable of substantiation.  If he has not 
filed such a claim, the appeal must fail. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  
Case law provides that, although a claim need not be 
conclusive to be well grounded, a veteran must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).


Factual Background

Service medical records from the veteran's initial period of 
active duty are negative for any indication of treatment 
related to hemorrhoids.  Upon separation in January 1946, an 
examiner found no evidence of hemorrhoids.

In May 1946, the veteran was admitted to a VA hospital for 
treatment of a hemorrhoid condition.  The veteran reported a 
one-and-a-half year history of painful bowel movements 
accompanied by bleeding.  A hemorrhoidectomy was performed, 
and the veteran reportedly made an uneventful recovery.

In April 1947, the veteran filed a claim of entitlement to 
service connection for hemorrhoids.  He contended that his 
symptoms began in 1944 and that in January 1946, he was 
admitted to a hospital for treatment.  In July 1947, the RO 
denied this claim.

In August 1949, the veteran was admitted to a VA hospital for 
further treatment of his hemorrhoids.  He complained of 
bleeding hemorrhoids of a two-year duration, and reported 
that during that time he had been receiving injection 
treatments from a private physician.  The VA physician 
diagnosed the veteran with an anal fissure and provided a 
treatment of Sitz baths and mineral oil.  The VA physician 
indicated that there was subsequently marked improvement in 
the symptoms of his lesion.

A September 1949 rating action continued the denial of 
service connection for hemorrhoids.  The veteran did not 
appeal within one year of being notified.  

In February 1992, the veteran filed to reopen his claim of 
entitlement to service connection for hemorrhoids.  In March 
1992, the RO determined that the veteran had not submitted 
new and material evidence sufficient to reopen his claim.

In his June 1993 substantive appeal, the veteran's accredited 
representative contended that the veteran had been recalled 
to active duty in March 1947.  It was further contended that 
during this period of duty, the veteran was treated for a 
stomach condition, and that this stomach condition aggravated 
his hemorrhoid condition.  He also listed a number of health 
care providers from whom the veteran had received treatment 
for his hemorrhoid condition since service.

In February 1995, the Board remanded the veteran's case for 
further development.  The RO was instructed to secure the 
necessary releases from the veteran, and then attempt to 
obtain any available treatment records from the health care 
providers that the veteran's representative had specified.  
The Board noted that the veteran was now alleging a new 
period of active service during which his hemorrhoid 
condition was aggravated, and, as this period had not been 
previously verified, the RO was instructed to request further 
verification of the veteran's periods of active duty from the 
appropriate sources, as well as to obtain any additional 
service medical records from those periods.

In May 1995 and September 1995, the RO sent letters to the 
veteran at his last known address requesting further 
information regarding any health care providers who may have 
treated him for his hemorrhoid condition since service.  The 
veteran was also asked to either submit the records of these 
health care providers himself, or to sign the necessary 
release forms so the RO could obtain them on his behalf.  The 
record reflects that these letters were apparently forwarded 
to a different address than the one VA had of record.  

Thereafter, in June 1996, the RO sent another letter to the 
veteran informing him of the confusion regarding his address.  
A copy of the September 1995 letter was enclosed, and the 
veteran was informed that it was important to his claim that 
he submit the requested information within the next 60 days.  
In November 1996, a final letter was sent in which the RO 
reiterated the importance of obtaining the previously 
requested information.  The veteran was informed that he 
would be provided with an additional 30 days in which to 
submit this information.

In June 1997, the Board again remanded the veteran's claim.  
The RO was instructed to request further verification of the 
veteran's periods of active duty from both the veteran and 
the appropriate service department.

The record reflects that the RO subsequently made several 
attempts to verify the veteran's service.  Both the National 
Personnel Records Center and a DD Form 214 submitted by the 
veteran verified that he had been on an active duty training 
cruise from March 1, 1947 through March 15, 1947.  
Apparently, no service medical records were found.

In February 1998, the veteran was provided with an 
examination by a VA dermatologist.  The VA dermatologist 
noted a history of intermittent itchiness and erythema around 
the crease of the veteran's leg and a small raised lesion in 
the right groin area.  Upon examination, the VA dermatologist 
found a 4mm skin-colored papule in the groin area, and 
diagnosed the veteran with a cyst of the right thigh.  The 
examination report is negative for any findings related to 
hemorrhoids.

Analysis

As noted above, the issue certified for appeal has been 
whether to reopen the veteran's previously denied claim of 
entitlement to service connection for hemorrhoids.  However, 
the Board notes that when the veteran brought his original 
claim for service connection in April 1947, he alleged that 
he had developed hemorrhoids during his initial period of 
service from January 1943 to January 1946.  Specifically, the 
veteran contended that he had begun to experience symptoms in 
1944.  The record is negative for any allegations regarding 
the aggravation of that injury during his March 1947 cruise 
in either that claim or his 1949 attempt to reopen that 
claim.  However, in the claim presently on appeal, the 
veteran is alleging that his hemorrhoid condition was 
aggravated during his March 1947 period of active duty.  
Under the circumstances, as the veteran has apparently made 
entirely new allegations, the Board finds that the issue is 
not whether to reopen his claim of entitlement to service 
connection for hemorrhoids, but is instead better 
characterized as a new, original claim of entitlement to 
service connection for hemorrhoids.  Accordingly, it is not 
necessary that the veteran meet the burden of submitting new 
and material evidence before his claim can be considered.

However, the Board must still address the threshold question 
that exists in any claim for service connection; 
specifically, whether that claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Case law provides that in order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis), (2) the 
incurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence), and (3) a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the second prong of Caluza, the Board notes 
that the RO was unable to locate any service medical records 
for the veteran's March 1947 period of service.  Case law 
provides that where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened duty to assist, as well as to explain the findings 
and conclusions behind a decision.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In this case, the Board has 
remanded this case on two separate occasions in order to 
verify additional periods of service and attempt to obtain 
any additional service medical records.  However, after 
repeated efforts, the RO was unable to locate additional 
service medical records.  The Board finds that even 
considering the VA's heightened duties in these situations, 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).  
Generally, evidentiary assertions by the veteran must be 
accepted as true for the purpose of determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, an exception to this rule exists when the 
fact is beyond the competence of the person making the 
assertion.  Espiritu v. Brown, 2 Vet. App. 492 (1992).  The 
Board finds that the second prong of Caluza, that of the 
incurrence or aggravation of hemorrhoids in service, has not 
been met.

However, even if the Board were to find the veteran's 
allegations as to the aggravation of his condition in service 
to be true, the veteran must meet all three elements of 
Caluza in order for his claim to be well-grounded.  To date, 
the veteran has failed to submit any competent medical 
evidence of record showing a current diagnosis of 
hemorrhoids, or any competent medical evidence of a nexus 
between his claimed current hemorrhoid condition and service.  
See Chelte v. Brown, 10 Vet. App. 268 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board notes that the RO has 
made numerous requests to the veteran for any evidence of 
medical treatment relating to this condition, and that, to 
date, no such evidence has been submitted.  Further, the 
Board notes that the veteran was provided with a VA 
dermatology examination in February 1998, and that VA 
dermatologist's report is negative for any findings relating 
to hemorrhoids.  

The veteran himself has contended that he currently suffers 
from a hemorrhoid disability, and that this current 
disability is related to the condition he incurred in 
service.  However, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, while the 
Board does not question the veteran's credibility with regard 
to these assertions, the veteran as a lay person is not 
competent to offer medical opinions sufficient to render his 
claim well-grounded.

In summary, the Board finds that the veteran has not 
presented competent medical evidence of a current hemorrhoid 
disability, or competent medical evidence of a nexus between 
the veteran's claimed disability and service.  Accordingly, 
the veteran has not presented a well-grounded claim of 
entitlement to service connection for hemorrhoids, and the 
benefit sought on appeal is denied.

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of his claim.  As 
noted above, this case has been remanded on two previous 
occasions for further development, and the RO has made 
numerous requests to the veteran for any additional medical 
evidence pertinent to his claim.  Therefore, any error by the 
RO in deciding this based on new and material evidence, 
rather than as being not well grounded, was not prejudicial 
to the veteran.

Because the appellant's claim is not well grounded, VA is 
under no further duty to assist in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  VA's duty to 
assist depends upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, as 
noted above, the Board has previously remanded this case on 
two occasions, and the RO has made numerous requests to the 
veteran for any additional medical evidence.  The veteran has 
failed to respond to these requests and the VA is not on 
notice of any additional known and existing evidence which 
would render the veteran's claim plausible.  The Board's 
decision serves to inform the appellant of the kind of 
evidence which would be necessary to make his claim well 
grounded.

ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
hemorrhoids is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

